UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4944


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTIAN POYTHRESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00346-CCE-1)


Submitted:   August 15, 2013                 Decided:   August 23, 2013


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Stacey D. Rubain, QUANDER & RUBAIN, Winston-Salem, North
Carolina, for Appellant. Stephen Thomas Inman, OFFICE OF THE
UNITED   STATES ATTORNEY,  Greensboro,  North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christian        Poythress         appeals         the    district        court’s

judgment sentencing him to 168 months’ imprisonment.                                 Poythress’

counsel has filed a brief pursuant to Anders v. California, 386

U.S.   738    (1967),       questioning          whether     Poythress’         sentence       was

procedurally reasonable.                  The Government has moved to dismiss

the appeal as barred by Poythress’ waiver of the right to appeal

included      in    the     plea     agreement.            Upon     review      of    the     plea

agreement and the transcript of the Fed. R. Crim. P. 11 hearing,

we conclude that Poythress knowingly and voluntarily waived his

right to appeal his sentence on any ground and that the issue

Poythress seeks to raise on appeal falls squarely within the

compass      of     his     waiver     of    appellate           rights.        Accordingly,

Poythress’        appeal     is    dismissed         to    the    extent      that    he    seeks

review of his sentence.

              We have reviewed the entire record in accordance with

Anders    for      any     meritorious       issues        outside      of    the     scope     of

Poythress’         waiver    of      appellate         rights     and      found      none.    We

therefore     affirm        Poythress’       conviction.            This      court    requires

that   counsel       inform       Poythress,         in    writing,      of    the    right     to

petition     the     Supreme       Court    of       the   United      States    for    further

review.       If Poythress requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may    move     in    this     court      for   leave      to    withdraw        from

                                                 2
representation.    Counsel’s motion must state that a copy thereof

was served on Poythress.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   this   court   and   argument     will   not   aid   the   decisional

process.

                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                     3